      .


                                                                                                                    FILED
.



AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

                                                                                                                    OCT 0 5 2018
                                     UNITED STATES DISTRICT COURT                                              CLERK. Li 5 lJiSJfi,::i (;0<,.;�7
                                                                                                          ::SOUTHERN n:5-:;1cr :'r: t' ' L'�OP";I'
                                                                                                          �




                                           SOUTHERN DISTRICT OF CALIFORNIA                                BY        /!. I             -- DEo'c 7�
                                                                                                                     --


             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                                v.
               FRANCISCO LIMON-JAIMEZ
                Charged as Frankie Limon-Diaz                             Case Number:        l 7cr00319-MMA

                                                                       Federal Defenders, Inc., by: Serena Premjee
                                                                       Defendant's Attorney
REGISTRATION NO.                58611097

o -
THE DEFENDANT:
1:8:1 admitted guilt to violation of allegation(s) No.       land 2


D was found guilty in violation of allegation(s) No.                                                    after denial of guilty.
                                                           �������-




Accordingly,   the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
               1                   n v l , Committed a federal, state, or local offense
               2                   nvl , Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
j udgment are   fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       HONORABLE Michael M. Anello
                                                                       UNITED STATES DISTRICT JUDGE




                                                                                                                      17cr00319-MMA
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


DEFENDANT:                  FRANCISCO LIMON-JAIMEZ                                                 Judgment - Page 2 of2
CASE NUMBER:                l 7cr003 l 9-MMA


                                                      IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Eight (8) months with four months to run concurrent and four months to run consecutive to case 18cr2334-MMA




 D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 1:8:1   The court makes the following recommendations to the Bureau of Prisons:
             1.     Incarceration in the Western Region to facilitate family visitation.




 D       The defendant is remanded to the custody of the United States Marshal.


 D       The defendant shall surrender to the United States Marshal for this district:

         D     at

         D     as notified by the United States Marshal.


         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
         Prisons:

         D     on or before

         D     as notified by the United States Marshal.

         D     as notified by the Probation or Pretrial Services Office.


                                                           RETURN

 I have executed this judgment as follows:


         Defendant delivered on



 at      ������
                                               , with a certified copy of this judgment.




                                                                    UNITED STATES MARSHAL




                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      17cr00319-MMA
